DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application has been granted Track I prioritized examination status.  See communication mailed 24 August 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 24 November 2021 has been entered.  Claims 1-30 are under examination.

Withdrawn Objections And/Or Rejections
	The rejections of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent Nos. 10,695,405 B2; 10,722,558 B2; 10,946,067 B2; 10,973,880 B2; and 11,065,303 B2; as well as the provisional rejections of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Application Nos. 17/002,292 and 16/829,642 in view of Knopf et al. as set forth at pp. 2-14 of the previous Office action (mailed 12 October 2021) are withdrawn in view of Applicant’s helpful clarification between the WHO’s classification of different types of pulmonary hypertension into five groups and four functional classes (received 24 November 2021).  The following references are noted as supporting Applicant’s position:
1) Shah, 2012, JAMA 308(13): 1366-1374.  WHO Functional Classes are discussed in Box 1 at p. 1367; WHO Groups are summarized in Table 1 at p. 1368 and discussed throughout the reference. 


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claims are narrowly directed to methods of treating pulmonary hypertension with left heart disease (hereinafter “PH-LHD”), which is classified by the WHO as “Group 2” pulmonary hypertension, by administering to a patient in need thereof an effective amount of a fusion proteins comprising an ActRII polypeptide, wherein the ActRII polypeptide comprises an amino acid sequence that is at least 90%identical to an amino acid sequence corresponding to residues 30-110 of SEQ ID NO: 9,mand wherein the ActRII polypeptide binds to activing and/or GDF11.  Instant claim 1 differs from patented claim 1 in related U.S. Patent No. 10,722,558 B2 only in the patent population being treated. Specifically, while the patient population in the instant claim is in need of treatment for PH-LHD (Group 2), wherein the patient population being treated in the patented claim is in need of treatment for pulmonary arterial hypertension (PAH) (Group 1).  It is further noted that the level of skill in this art is quite high.  Thus, two “Wands” factors are in support of enablement of the instant claims. 
However, the other Wands factors are not in support of enablement.  First, the nature of the instant claims is complex and unpredictable, involving the effects of complex biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).
Also, the amount of specific guidance and working examples directed to the claimed invention is small.  While the specification contains assertions that administration of the recited ActRII agents can be used to treat PH-LHD (Group 2), most of the specification and all of the working examples are directed to treatment of PAH (Group 1).  The application provides no evidence that activin and/or GDF11 play a role in PH-LHD, or that administration of the recited ActRII agent is effective to treat LH-LHD.  For instance, Example 14 discloses the effects of an ActRII polypeptide and an ALK4:ActRIIB heterodimer on pulmonary hypertension in a monocrotaline rat model.  However, this model is specifically for PAH (Group 1), not the claimed PH-LHD (Group 2).  Similarly, Example 15 discloses the effects of an ActRII polypeptide and an ALK4:ActRIIB heterodimer on pulmonary hypertension in a Sugen Hypoxia rat model.  However, this model is also specifically for PAH (Group 1), not the claimed PH-LHD (Group 2).  
The state of the art is contradictory to the assertions made in the specification.  The relevant art provides evidence that it would not have been expected that administration of the recited ActRII agents, which are effective in treating PAH (Group 1), would also be effective in treating PH-LHD (Group 2).  Specifically, Vachiéry et al. (2019, Eur. Respir. J. 53:1801897 [https://doi.org/10.1183/13993003.01897-2017], pp. 
Due to the large quantity of experimentation necessary to determine how to use ActRII based therapies to benefit PH-LHD patients, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the art, and the unpredictability of the effects of complex biological molecules on diseased physiological systems, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention despite the narrow breadth of the claims and the high level of skill in the art.  
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
06 December 2021